The complainants, having in mind the purchase of a certain piece of land in the city of Providence, had the records examined and found three mortgages of said land on record, among them one made by a former owner to Margaret A. O'Reilly. On October 16, 1903, Margaret A. O'Reilly went to the office of the register of deeds and discharged the mortgage upon the record. Thereupon, on October 18, 1903, the complainants completed the purchase and took a deed of the same, subject to the other two mortgages, and immediately *Page 279 
had their deed recorded. October 20, 1903, a transfer of the O'Reilly mortgage to the respondent, dated December 2, 1901, was recorded, and the respondent proceeded to advertise the land for sale for breach of conditions of the mortgage.
The only question presented by the case is whether the complainants had actual knowledge of the transfer from Margaret A. O'Reilly to the respondent at the time they purchased. Gen. Laws cap. 202, § 2. The evidence entirely fails to prove such notice.
The recorded transfer is a cloud upon the complainants' title which they are entitled to have removed, and the prayer of the bill for an injunction and cancellation of the transfer is granted.